Citation Nr: 0429852	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  01-03 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Griffin, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
September 1954.

As an initial matter, the Board of Veterans' Appeals (BVA or 
Board) notes that the veteran initially requested a hearing 
before the Board when he filed a VA Form 9.  A hearing was 
scheduled in December 2002, however, the veteran failed to 
appear.  As the veteran's right to a hearing was properly 
addressed, the matter is properly before the Board.

This case originally came before the Board on appeal from an 
August 2000 rating decision of the Department of Veterans 
Affairs (VA), Atlanta, Georgia, Regional Office (RO), which 
denied service connection for bilateral hearing loss.   In 
January 2003, while the matter was still pending before the 
Board, the Board ordered further development of the veteran's 
case and the matter was sent to the Board's Evidence 
Development Unit pursuant to the authority vested in the 
Board under 38 C.F.R. § 19.9(a)(2)(2002).  Before the Board 
could decide the merits of the case, the United States Court 
of Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (hereinafter "DAV").  Following the 
Federal Circuit's decision in DAV, the Board remanded the 
case in August 2003 so that the additional development of 
evidence could be conducted at the RO. 

In accordance with the remand, the RO completed the 
additional development to the extent possible and in a 
Supplemental Statement of the Case dated March 2004, the RO 
continued its denial of the veteran's claim.  The case was 
returned to the Board and is now ready for further appellate 
review.


FINDINGS OF FACT

1.  The veteran's service medical records are not available, 
having presumably been destroyed in the fire at the National 
Personnel Records Center in 1973.

2.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

3.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim for service connection 
for bilateral hearing loss, has not submitted additional 
evidence, and has not identified any additional evidence to 
support his claim.

4.  The veteran's bilateral hearing loss disability is not 
causally related to the veteran's active service or any 
incident therein.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 
3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004)).

2.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Before addressing the merits of the veteran's case, the Board 
notes that the appellate record does not contain any of the 
veteran's service medical records or service personnel 
records; the only service records contained in the record is 
the veteran's DD-214 form and certificate of discharge.  The 
record reveals that the RO made numerous requests to the 
National Personnel Records Center (NPRC) for information 
regarding the veteran's service medical records and service 
personnel records.  In response to the RO's requests for the 
veteran's service medical and personnel records, the NPRC 
notified the RO in August 2000 and April 2004 that it could 
not locate any of the veteran's military medical or dental 
records and personnel records because the records were lost 
in the 1973 fire.  As the service medical records, and other 
related military records, were lost in a fire, the Board 
finds that any further attempts by the RO to obtain any of 
the veteran's service medical records or service personnel 
records would be futile.  See 38 U.S.C.A. § 5103A(b)(3)(West 
2002).

The Board is cognizant of the fact that in cases where the 
veteran's service records were destroyed by fire while being 
warehoused at the NPRC, the VA's duty to assist is heightened 
and includes an obligation to search for alternate medical 
records.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).   
The VA should also advise the veteran to submit alternate 
forms of evidence to support his contention that he suffered 
from and received treatment for the disability during 
service; such evidence may include lay evidence.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992).  Further, in cases 
where service records are missing or destroyed, case law 
requires that the Board provide a thorough explanation to the 
veteran on how service records are maintained, why the 
searches undertaken constitute a reasonably exhaustive 
search, and why further efforts would not be justified.  See 
Dixon, supra.  Additionally, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Lost or burned 
service records do not mean, however, that the legal standard 
for proving a claim for service connection is lowered.  
Rather the legal standard increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  See Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  

With the legal consequences of lost or burned service records 
in mind, the Board now turns to the merits of the veteran's 
case.

In the instant matter, the veteran contends that service 
connection for bilateral hearing loss is warranted because as 
a laundry man during his period of active duty service he was 
exposed to extreme noise.  For the reasons discussed below, 
the Board concludes that the veteran is not entitled to 
service connection for bilateral hearing loss.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  Further, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  It is not enough for a 
veteran to prove only in-service injury.  There must be 
evidence of a chronic disability resulting from that injury.  
38 C.F.R. § 3.303(a).  If such evidence is non-existent, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Further, the veteran's claims must be accompanied by evidence 
establishing that the veteran currently has the claimed 
disability and that there is a relationship or connection 
between that disability and a disease or injury incurred in 
service.  38 U.S.C.A. § 1110; see also Chelte v. Brown, 10 
Vet. App. 268 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(holding that there can be no valid claim "in the absence of 
proof of a present disability"); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2004).

In reviewing the evidence, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The record reveals that the first time the veteran was 
examined for hearing loss was in August 1999.  At this time 
the veteran was examined by a VA audiologist and that medical 
records indicate that the veteran informed the audiologist 
that he was exposed to noise from guns over fifty years ago 
and that after discharge from service he worked in a mill for 
eight years.  The VA audiologist conducted an audiogram test 
and a speech discrimination test on the veteran.  The tests 
revealed that the veteran had bilateral sloping sensorinerual 
hearing loss; his word recognition was poor bilaterally; and 
the veteran exhibited rollover for the right ear.  The VA 
audiologist noted that the veteran was not a good candidate 
for amplification and that the veteran's overall health 
conditions affected his ability to understand.  The VA 
audiologist sent the veteran to an ear, nose, throat (ENT) 
specialist for further testing because the magnitude of the 
veteran's hearing loss was too severe for an abnormal brain 
response (ABR) exam.  

The progress notes from November 1999 indicate that the 
veteran saw a VA ENT physician in a follow-up exam.  At this 
time, the VA ENT physician performed an MRI on the veteran 
for asymmetric sensorineural hearing loss.  The VA ENT 
physician noted that the veteran claimed that he had 
substantial artillery exposure in the Korean Conflict.  The 
VA ENT physician concluded that the veteran had noise induced 
hearing loss.

VA treatment records generated from a VA clinic in Georgia 
also noted the veteran's hearing loss.  After a physical 
examination in May 2000, the VA treating physician noted that 
the veteran had decreased bilateral hearing loss.  In March 
2001, the veteran consulted with a VA audiologist about 
establishing service connection.  During the consultation 
with the VA audiologist, the veteran expressed disinterest in 
any amplification devices and declined to have his hearing 
tested again. Treatment notes from April 2001 also indicate 
that the veteran saw an audiologist and that the veteran 
declined to pursue the option of hearing aids.  


In November 2002, the veteran was seen for an audiological 
evaluation at the VA clinic.  The VA audiologist noted that 
the veteran had been previously advised that a hearing aid 
would not help the hearing in his left ear.  An audiogram was 
conducted, along with a speech discrimination test (Maryland 
CNC).  The test results from the audiological examinations 
revealed that the veteran's hearing sensitivity for puretones 
remained essentially unchanged from the last evaluation in 
November 1999.  The testing further demonstrated that the 
veteran had hearing within normal limits of 750 Hertz (Hz) 
with a moderately severe sensorineural hearing loss and poor 
word recognition ability in his left ear.  The veteran's 
right ear also had severe sensorineural hearing loss with 
poor word recognition ability.  The VA audiologist noted that 
speech discrimination test results were poorer for the left 
ear and better for the right ear.  The VA audiologist 
concluded that the veteran was a candidate for amplification 
to the right ear.  The VA audiologist further noted that she 
never discussed with the veteran whether his hearing loss may 
have started in the military.  The VA audiologist stated that 
although the veteran had a hearing loss based on a recent 
audiology consultation, it was unclear based on prior history 
whether his hearing loss was in any way connected to his time 
in the military.

In a letter written by a VA treating physician in February 
2003, the physician noted that the veteran informed him that 
he had a history of having explosions take place near his 
ears while in the military.  Based on what the veteran told 
the VA treating physician about the noise he was exposed to 
in the war, the VA treating physician opined that the noise 
the veteran was exposed to in the military "certainly could 
have contributed" to the veteran's hearing loss and that 
service connection was reasonable.

A final VA audiological examination occurred in March 2004.  
The VA audiologist noted that he reviewed the veteran's 
claims file.  The veteran informed the VA audiologist that he 
first noticed hearing loss in 1956 or 1957 and that his 
hearing decreased rapidly over a six-month period.  The VA 
audiologist further noted that in previous VA audiological 
evaluations in 1999 and 2002 the veteran had a sloping 
moderately severe sensorineural hearing loss in the right ear 
and a flat severe sensorineural hearing loss in the left ear.  
The VA audiologist believed that the hearing loss in the 
veteran's left ear was inconsistent with noise exposure.  
After conducting an audiological examination, the VA 
audiologist noted that the veteran had sloping moderately 
severe sensorineural hearing loss in the right ear and 
profound flat sensorinerual hearing loss in the left ear.  
The VA audiologist concluded that "[i]n light [of the] 
veteran's reports of onset and progression of loss in 1956 or 
1957 (after separation from military), flat configuration of 
left-ear [hearing] loss [is] inconsistent with noise 
exposure, and 8-year history of civilian occupation noise, it 
appears unlikely that [the] veteran's current [hearing] loss 
is related to military noise exposure."

Audiological test results of pure tone thresholds, in 
decibels, that are of record are:






hert
z








righ
t




left


date
500
1000
2000
3000
4000
500
1000
2000
3000
4000
8/99
15
40
65
65
60
45
70
80
90
95
3/4
20
50
80
75
70
60
75
80
100
100

These test results meet the regulatory definition of hearing 
loss disability under 38 C.F.R. § 3.385.  The question, 
therefore, is whether this demonstrated hearing loss may be 
linked to the veteran's active military service.

In addition to the medical evidence submitted, the veteran, 
along with family and friends, submitted personal statements 
regarding the veteran's hearing loss.  

As stated above, the veteran claimed that while he was in 
service during the Korean Conflict he was exposed to loud 
noise.  In a supplemental statement dated January 2004, the 
veteran further explained that while in service he shot 105mm 
bullets day after day, without any protection for his ears.  
The veteran's wife also explained that both she and the 
veteran worked in a mill in Georgia.   The wife stated that 
the veteran worked in the shipping department at the mill and 
she explained that there was no noise where the veteran 
worked.  The wife further stated that the veteran had been 
hard of hearing ever since she had known him. The veteran did 
not seek medical help for his hearing problem, his wife 
explained, because they did not know that such help existed.  
The wife claimed that the physicians at the VA clinic told 
the veteran that his hearing loss was related to shellshock 
from his time in service.  The veteran's wife believed that 
the veteran's hearing had worsened over the years.

The veteran submitted four letters from his siblings, pastor, 
and two longtime friends.  The veteran's brother and three 
sisters in essence explained that the veteran did not have 
any hearing problems before he entered service.  The 
veteran's siblings further claimed that after returning home 
from service the veteran was very hard of hearing.  The 
veteran's family members explained that the veteran had 
problems communicating.  They explained that he could not 
understand what someone was saying unless the veteran was 
facing the person talking.  Similarly, the veteran's pastor 
and two longtime friends claimed that the veteran had 
difficulty hearing and that because of his hearing loss it 
was difficult to communicate with him.  They stated that the 
veteran's hearing had worsened over the years.  

In reviewing the medical treatment records and letters from 
his family and friends, the Board notes that lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of, or may be readily 
recognized by, lay persons.   Lay testimony cannot, however, 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or etiology.  Espiritu v. Derwinski, 
2 Vet App. 492, 494-495 (1992); see also Clark v. Derwinski, 
2 Vet. App. 166 (1992).  Competent medical evidence is 
required.  Here, the letters from the veteran's family and 
friends demonstrate that before entering service the veteran 
did not have any signs of hearing problems and that upon 
separation from service the veteran was hard of hearing.  The 
Board finds that letters from the veteran's friends and 
family are competent to show that the veteran had a hearing 
problem after separation from service.  The Board cannot, 
however, accept the veteran's own statements, or those of his 
family and friends, as competent evidence that sufficiently 
links the veteran's current disability to noise exposure in 
the military.  As laypersons, the veteran and his family and 
friends are not competent to render medical opinions.  See 
Espiritu, 2 Vet. App. at 494-495.  

Even if the Board accepts as true the veteran's claim that he 
was exposed to loud noise from heavy artillery guns, the 
record fails to demonstrate a nexus between the noise he was 
allegedly exposed to while in the service and his current 
disability for hearing loss.   Aside from the lay statements 
that demonstrate that prior to entering service the veteran 
did not have any problems with his hearing and that after 
returning from service the veteran was hard of hearing, the 
medical evidence does not establish a causal relationship 
between the current disability and an in-service event.  
Contrary to a VA ENT physician's impression that the veteran 
had noise induced hearing loss in November 1999 and another 
VA treating physician's opinion that the noise the veteran 
was exposed to in the military could have contributed to the 
veteran's hearing loss, a VA audiologist in 2004 specifically 
stated that it was unlikely the veteran's hearing loss was 
related to noise exposure and gave an explanation for the 
basis for this opinion.  The Board finds the VA audiologist's 
opinion is more persuasive than the VA ENT physician's and VA 
treating physician's opinion for several reasons.  First, the 
VA treating physician's use of the word "could" indicates 
speculation on the part of the VA treating physician and the 
Federal Circuit has held that speculative statements are not 
sufficient bases for allowing service connection.  See 
Winsett v. West, 11 Vet. App. 420, 424 (1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Second, the VA 
audiologist's conclusion was based on audiological test 
results, whereas the VA ENT specialist and VA treating 
physician based their conclusions only on physical exams, an 
MRI, and what the veteran told them during his physical 
exams.  The VA ENT specialist and VA treating physician never 
performed any audiological examinations on the veteran.  
Third, the VA audiologist specifically stated that he 
reviewed the veteran's claims folder when he conducted 
audiological testing on the veteran.  For these reasons, the 
Board finds that the VA audiologist's conclusion has greater 
probative value as it is based on audiological test results 
and the veteran's claims folder.  See Owens v. Brown, 7 Vet. 
App. 429 (1995); Evans v. West, 12 Vet. App. 22 (1998).

In addition to medical evidence that demonstrates the 
veteran's hearing loss is not related to military noise 
exposure, the veteran has also failed to provide any evidence 
of continuity of symptoms or treatment for bilateral hearing 
loss, which is required where a diagnosis of chronicity may 
be legitimately questioned.  Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  The first clinical evidence of the 
veteran's disability is more than forty-five years after he 
was separated from service.  As there is no competent medical 
evidence to support a finding that the veteran's bilateral 
hearing loss was incurred or aggravated by service, the Board 
is forced to conclude that the veteran's current disability 
is not related to his period of active service.  Thus, the 
claim on appeal is denied.

In so denying the veteran's claim, the Board has considered 
the doctrine of reasonable doubt.  As the preponderance of 
the evidence is against the award of service connection, the 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361(Fed. Cir. 2001); 
Gilbert, 1 Vet. App. at 57.

II. Compliance with the Veterans Claims Assistance Act (VCAA)

In reviewing the veteran's claims, the Board has considered 
the provisions of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits. This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. VCAA, § 7(a), 114 Stat. at 2099-2100; see 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).    Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45, 620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2000).

Pursuant to 38 U.S.C.A. § 5103(a), VA has a duty to notify 
the veteran and his representative, if any, of information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  In the instant matter, 
the veteran has been so notified by RO letters dated December 
2000, May 2001, February 2002, and December 2003.  The Board 
finds that the information contained in the letters satisfied 
the requirements of 38 U.S.C.A. § 5103 in that the veteran 
was clearly notified of the evidence necessary to 
substantiate his claim and the responsibilities of VA and the 
veteran in obtaining evidence.  The RO in the February 2002 
letter requested the veteran to send the RO a copy of his DD-
214 or verification of his military occupational specialty.  
Further, the May 2001 and December 2003 letters informed the 
veteran that: (1) the evidence needed to substantiate the 
veteran's claim was evidence that established that his 
current disability was a result of disease or injury incurred 
in service; (2) VA would obtain relevant records from any 
Federal agency and relevant records identified by the 
veteran; and (3) the veteran was responsible for supplying VA 
with sufficient information to obtain relevant records on his 
behalf and was ultimately responsible for submitting all 
relevant evidence not in the possession of a Federal 
department or agency.  Although the letters did not 
specifically advise the veteran to " provide any evidence in 
the claimant's possession that pertains to the claim", which 
was considered by the Court to be a fourth element of the 
Section 5103(a) notice, the SSOC mailed in March 2004 did 
include the text of 38 C.F.R. § 3.159, from which the Court 
took that fourth element of notification.  Moreover, the 
veteran has had ample opportunity to submit any pertinent 
evidence in his possession.  The Board also notes that 
although the Court in Pelegrini I and again in Pelegrini II 
indicated that there was a fourth element of notification, VA 
General Counsel rendered a Precedential Opinion in February 
2004, finding that 38 U.S.C. § 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).   

Concerning the timing of the Section 5103(a) notice, the 
Board acknowledges that the letters were sent to the veteran 
after the RO's August 2000 decision that is the basis for 
this appeal.  The Board notes that the Court acknowledged in 
Pelegrini at 120 that where the Section 5103(a) notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process.  

In this case, the claim was filed in 1999, prior to the 
enactment of the VCAA in November 2000.  Thus, the Section 
5103(a) notice was not mandated at the time of the claim or 
at the time of the issuance of the RO's decision in August 
2000.  Nonetheless, in this case, the veteran has been given 
content-complying notice and proper subsequent VA process.  
Consequently, the Board concludes that the timing of the 
section 5103(a) notice does not, in fact, prejudice the 
veteran in this case.  He has been given content-complying 
notice and ample opportunity to provide information and 
evidence to VA prior to the issuance of the Board's decision.  

Pursuant to 38 C.F.R. § 3.159(b) (2003), VA's duty to assist 
in the development of a claim includes the duty to make as 
many requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The Board finds that the 
RO has obtained all relevant records identified by the 
veteran or otherwise evident from the claims folder.  
Specifically, the RO made numerous requests to the National 
Personnel Records Center (NPRC) for information regarding the 
veteran's service medical records, service personnel records 
and any records relating to medical/physical evaluation board 
proceedings.  As discussed above, the NPRC notified the RO in 
April 2004 that it could not locate any of the veteran's 
service medical records or personnel records as a result of 
the 1973 fire.  In February 2002 the RO also sent a letter to 
the veteran specifically requesting the veteran to submit a 
copy of his DD-214 form; the form was subsequently submitted 
and is part of the appellate record.   In addition, the RO 
assisted the veteran by acquiring the veteran's VA medical 
treatment records and conducting several VA audiological 
examinations of the veteran.  In light of the foregoing, the 
Board finds that although the RO was unsuccessful in 
obtaining the veteran's service medical or personnel records, 
the RO complied with the mandates of 38 C.F.R. § 3.159(b).

The Board notes that the veteran has not asserted that there 
are other private treatment records that pertain to his claim 
that have not been obtain and considered.  The veteran has 
had several opportunities to identify other sources of 
evidence, including the claim he filed, his Notice of 
Disagreement, his substantive appeal, and the statements he 
has filed.  He has not provided information concerning 
additional evidence, such as the names of treatment 
providers, dates of treatment, or custodians of records, 
either private, Federal agency, or service related, which has 
not been obtained.

After reviewing the record, the Board concludes that VA has 
satisfied its duty to notify the veteran of evidence 
necessary to substantiate his claim and to assist the veteran 
in developing his claim and no further action is necessary to 
meet the requirements of the VCAA and applicable implementing 
regulations.


ORDER

Service connection for bilateral hearing loss is denied.




	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



